Citation Nr: 0512354	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  98-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service-connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from June 1980 to July 1983, 
and had an additional period of service in the Navy Reserve. 

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This case was last before the Board in March 
2003, at which time it was remanded to the RO for additional 
development.  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles 
v. Principi, 16 Vet. App. 370 (2002) and Duenas v. Principi, 
18 Vet. App. 512 (2004).  The Board notes that at the 
November 12, 1997 VA medical examination, the veteran 
indicated that she was receiving Social Security 
Administration (SSA) disability benefits for her back 
disorder.  The claims folder does not contain documentation 
that the RO attempted to obtain copies of the decision and 
supporting medical records from the SSA.  Consequently, upon 
remand the RO should contact the SSA and attempt to obtain 
the medical records relied upon by the SSA in making the 
determination to grant the veteran disability benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim). 

The Board also notes that the VA last examined the veteran in 
November 1997, but the examination report did not address the 
etiology of the veteran's back disorder and whether the 
condition was a result of the veteran's active service.  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to obtain a medical opinion regarding 
the etiology of the claimed disorder.  See Duenas, supra.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that she identify all sources of 
private medical treatment for her back 
disorder since September 1998, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for her back disorder at any VA 
Medical Center since July 1983.  Copies 
of the medical records (not already in 
the claims folder) from all sources 
should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in her possession that pertains to her 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the appellant disability benefits, if 
any, as well as copies of the medical 
examination reports and treatment records 
reviewed by that agency in granting the 
appellant such benefits.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.  

3.  After the development described above 
has been completed, the veteran should be 
afforded a VA orthopedic examination, 
performed by an appropriate specialist, 
to evaluate the nature, severity, and 
etiology of the veteran's back disorder.  
The RO must make the claims file 
available to the examiner.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment including X-ray studies.  The 
examiner should review all of the 
veteran's medical records and history, 
and the service and post-service medical 
records, including but not limited to the 
service medical notations dated in April 
1980 and April 1982, the veteran's 
separation examination dated in July 
1983, the Reserves enlistment examination 
dated in July 1991, and the Reserves 
annual examination dated in May 1992.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's back disorder.  Assuming 
a disability of the back is diagnosed, 
after a review of all pertinent medical 
treatment and examination records in the 
veteran's claims file, and following a 
thorough clinical examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's disability of the back 
is etiologically related to the veteran's 
period of active duty or service in the 
Navy Reserve, to include whether the 
disability was aggravated by service.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising her of the 
consequences of her failure to report to 
the examination.  If she fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
a back disorder.  If the determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
The supplemental statement of the case 
should include a discussion, if 
applicable, of the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner v. Principi, 370 F.3d. 1089 (Fed. 
Cir. June 1, 2004) in reference to the 
claim for service connection for a back 
disorder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



